Citation Nr: 1442219	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to an initial rating in excess of 30 percent for flat feet.

3.  Entitlement to a rating in excess of 10 percent for residuals of traumatic injury to the right hand with scarring.

4.  Entitlement to a compensable rating for residuals of traumatic injury to the mandible.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to February 1972.  He provided testimony at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A current psychiatric disorder is not shown.  

2.  Throughout the initial rating period on appeal, flat feet have been manifested by no more than severe impairment, with moderate pronation, no pain on manipulation, swelling on use, weight bearing line medial to the great toe, and characteristic callosities.  

3.  Throughout the rating period on appeal, the right thumb disability has been manifested by pain and limited motion, with flexion of the metacarpal joint to 80 degrees and flexion of the interphalangeal joint to 70 degrees, motor strength at 5/5, grip strength at 5/5, and pinch strength at 5/5, no additional limitation of function of the joint after repetition, and a superficial, linear, nontender scar that did not affect the thumb joint motion.  

4.  Throughout the rating period on appeal, the jaw disability has been manifested by pain, particularly when chewing, and inter-incisal range of motion limited to 20 millimeters (mm).  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a rating in excess of 30 percent for flat feet have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3. 321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).

3.  The criteria for a rating in excess of 10 percent for residuals of traumatic injury to the right hand have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3. 321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, DCs 5152, 5224, 5228, 7802 (2013).

4.  The criteria for a 30 percent rating, but no more, for residuals of traumatic injury to the mandible have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3. 321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, DC 9905 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Significant to this claim, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that he has depression as a result of a car accident that occurred in December 1971 during active service.  In the alternative, he avers that his depression is secondary to his service-connected right thumb and jaw disabilities, which also resulted from the in-service car accident.  

The Veteran testified at the Board hearing that he sought psychiatric treatment during service.  However, the service treatment records are negative for any psychiatric complaints or treatment, including the August 1971 separation examination report, which shows a normal psychiatric evaluation.  He also testified that one month after separation from service, he reported psychiatric complaints to a clinician at the VAMC in Philadelphia.  He stated that the VA clinician told him they would assign him a doctor but never did, and thus, he never received any treatment there.  A June 1972 VA examiner noted a mild degree of anxiety, but concluded that there was no psychiatric disorder.

The Veteran also related that he saw a doctor for psychiatric symptoms at the VAMC in East Orange in 2010, but had not had any treatment since then because the clinic was too far from his house.  However, East Orange treatment records from 2010 are also negative for any psychiatric treatment, findings, or diagnoses.  As such, based on the clinical evidence of record, a psychiatric disorder has not been shown. 

Next, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that does not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his sadness and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of a psychiatric disorder is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a psychiatric disorder do not constitute competent evidence.  

In conclusion, the weight of the competent evidence is against a finding of a current psychiatric disorder.  As such, the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Flat Feet

Service connection for bilateral flat feet was granted in the April 2011 rating decision on appeal, at which time an initial rating of 30 percent was assigned under DC 5276, effective October 14, 2010. 

Under DC 5276, acquired bilateral flatfoot is assigned a 50 percent rating (30 percent unilateral) if pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating (20 percent unilateral) is assigned if severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

The Veteran testified at the Board hearing that he experienced pain in his feet and Achilles tendon area, ankles, and up and down his legs, as well as swelling.  He said that it was painful when he stood for a long time.  He retired in 2009, but testified that, prior to retirement, he had difficulty standing all day at work.  He said that he experienced spasms in his feet, and that he could not take walks with his family.  He testified that he tried to stay off of his feet and soaked them.

VA treatment notes from September 2010 indicate a normal diabetic foot examination, with no deformities of the feet, normal sensory examination, and normal dorsalis pedis and posterior tibial pulses.  

The Veteran was afforded a VA examination of the feet in December 2010.  He stated that rest, elevation, and applying heat resulted in partial relief of his symptoms, while applying cold did not help.  He stated that he soaked his feet in warm water to relieve his foot pain.  He reported pain while standing and walking, swelling, fatigability, weakness, and lack of endurance.  He denied heat, redness, and stiffness.  He stated he had flare-ups of pain occurring weekly or more often and lasting 1 or 2 days, precipitated by prolonged standing and walking and relieved by rest and soaking.  He said that he was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He used an orthotic insert in his shoes, but they did not relieve his pain.  

On physical examination in December 2010, there was no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was abnormal weight bearing as evidenced by callosities and unusual shoe wear pattern, with inward bowing correctable with manipulation.  There was no pain or spasm on manipulation.  There was forefoot and midfoot malalignment, correctable by manipulation which was not painful.  There was moderate pronation.  The arch was not present on non-weight bearing or weight bearing.  There was 10 degrees of valgus angulation of the os calcis in relationship to the left lower leg, and 7 degrees of calcaneal valgus in relationship to the right lower leg.  There was left heel valgus to 10 degrees and right heel valgus to 7 degrees, both correctable by manipulation.  The location of the weight bearing line was medial to the great toe, and there was no muscle atrophy of the feet.  

X-ray studies from December 2009 showed severe pes planus, mild multilevel degenerative osteoarthritis changes, generalized osteopenia of the visualized bony structures, bilateral calcaneal heel spurs, and mild hallux valgus on the left.  The December 2010 VA examiner stated that the Veteran's foot disability would prevent exercise and sports, and have severe effects on recreation, moderate effects on chores, shopping, traveling, bathing, dressing, toileting, grooming, and driving, and no effects on feeding.  These findings regarding the effects of the foot disability on activities of daily living more nearly approximate a moderate or severe disability, rather than a pronounced disability.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for an initial rating in excess of 30 percent for flat feet are not met.  The evidence does not demonstrate pronounced flat feet, with marked pronation, as required for the next higher, 50 percent rating.  The examiner noted moderate, not marked, pronation.  Further, the evidence does not demonstrate extreme tenderness of the plantar surfaces of the feet, as the examiner noted no pain on manipulation of the feet.  Moreover, the evidence does not show inward displacement or severe spasm of the tendo achillis on manipulation at any time during the rating period on appeal.  The examiner noted no spasm on manipulation.  In essence, the criteria for the next higher, 50 percent, rating category are not more nearly approximated.      

The Board has considered the Veteran's statements that his orthotic inserts did not relieve his symptoms, which is a criterion for a 50 percent rating, as well as his report of flare-ups of pain following prolonged walking or standing.  However, for the reasons described above, the overall evidence does not demonstrate pronounced flatfoot.  Thus, the weight of the evidence is against a higher initial rating, and the presence of a single criterion in the 50 percent rating category does not warrant the grant of a higher rating.  The current 30 percent rating adequately compensates flare-ups, pain, weakness, swelling, and other symptoms.      

The Veteran is competent to describe his symptoms, as well as their effects on his daily life.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  Such competent evidence concerning the nature and extent of his bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical findings and opinions regarding additional limitations of motion due to factors including pain and weakness have been weighed and considered by the Board.  Such findings are of more probative value in determining the presence of specific rating criteria than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, swelling, and weakness.  

The Board has considered whether any other diagnostic code would be appropriate, but finds that there are none.  A rating on the basis of weak foot (DC 5277) is not appropriate as there is no such diagnosis, and as the clinical findings demonstrate no muscular atrophy (see December 2010 VA examination report).  There is no diagnosis of, or findings consistent with claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  The highest evaluation available under DC 5284, for foot injuries, is 30 percent.  Accordingly, there are no other appropriate diagnostic codes in this case that would allow for a rating in excess of 30 percent. 

For these reasons, the Board finds that the weight of the evidence is against an initial rating in excess of 30 percent for flat feet.  To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.

Right Thumb

The right thumb disability has been evaluated under DC 5224, which addresses ankylosis of the thumb.  Under that code, favorable ankylosis of the thumb is rated as 10 percent disabling, and unfavorable ankylosis of the thumb is rated as 20 percent disabling; a schedular rating higher than 20 percent is not available.  A Note to the diagnostic code advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Turning to the evidence of record, the Veteran testified at the Board hearing that the distal joint of his right thumb will not bend.  In addition, he states that his thumb aches and that he cannot pick items up with his right hand.  However, he stated he is able to touch his thumb to the tips of each of his other fingers.  In his October 2010 Statement in Support of Claim, he stated that he is unable to use his right hand very much at all.   

He was afforded a VA examination in December 2010.  He stated that his thumb pain was aggravated with heavy lifting, pinching, and gripping objects.  However, he denied any interference with his job or daily activities.  He also denied any problems with repetitive use, and denied incapacitating episodes or flare-ups.  He was not receiving any treatment for it.  He described the pain as being almost constant, and rated it at a level of 7 out of 10 in severity.  He denied any sensation changes.  

On physical examination in December 2010, there was a small scar over the base of the thumb over the first metacarpal joint, measuring 5 centimeter (cm) by 0.5 cm, superficial, healed well, stable, and nontender.  The Examiner stated the scar did not affect the joint, and was slightly white compared to the surrounding skin.  Range of motion testing of the first metacarpal joint revealed extension to 0 degrees and flexion to 80 degrees.  The Veteran complained of some pain with flexion.  Extension of the thumb was to 0 degrees.  Motor strength was 5- out of 5 due to pain with flexion of the thumb.  

Pinch strength between the thumb and digits 2 through 5 was 5 out of 5.  Grip strength was 5 out of 5.  He was able to extend the interphalangeal joint of the thumb to 0 degrees, and flexion of that joint was to 70 degrees.  He was unable to fully flex the interphalangeal joint.  The Examiner noted no additional limitation of joint function due to pain, fatigue, or lack of endurance after repetitive motion of the thumb.  An x-ray study showed status post laceration with scar formation to the left base of the right thumb with flexor tendon injury, and flexor tendon laceration with repair.  

The Veteran met with a separate Examiner in December 2010 to evaluate his right hand scar.  He reported intermittent pain in the area of the scar, but said he was not taking any medication for it.  On physical examination, there was a 2 centimeter by 1 mm linear scar on the palmar aspect of the base of the right thumb.  It was a linear scar and nontender to palpation.  The Examiner that the scar did not limit range of motion.  There was no elevation or depression, no inflammation, edema, or keloid formation present.  The scar was superficial and not deep, and there was no underlying soft tissue damage.  There was no skin breakdown.  The total body surface area involved was less than one percent, and total exposed area was less than one percent.   

Based on the foregoing, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the right thumb disability.  First, under DC 5224, unfavorable ankylosis of the thumb has not been shown.  Indeed, the examiner observed that the Veteran was able to flex both the metacarpal and interphalangeal joints.   

In compliance with the Note contained in DC 5224, the Board has considered whether a higher rating may be awarded under DC 5152, which affords ratings from 20 to 40 percent for amputation of the thumb.  Here, however, despite the Veteran's pain, the December 2010 examiner observed that motor strength was only slightly less than full at 5 out of 5, and grip strength was 5 out of 5.  Thus, the weight of the evidence is against a higher rating under DC 5252.  

The weight of the evidence is also against a higher rating based on limitation of motion.  Indeed, under DC 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.  

At the December 2010 VA examination, there was no gap between the thumb pad and fingers when the Veteran's range of motion was measured, and pinch strength between the thumb and each of the other fingers was observed to be at a 5 out of 5.  Thus, a higher rating under DC 5228 is not warranted.   

As above, the Board acknowledges the Veteran's competent statements regarding his pain and other symptoms as well as the effect of the right thumb disability on his daily life, and has considered these competent statements in determining that a higher rating is not warranted.  However, the examiner found no additional joint function limitation after repetition, and the Veteran denied flare-ups of right thumb pain.  Moreover, the specific clinical findings and measurements provided by medical personnel are of more probative value in determining the presence of specific rating criteria than the general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limited motion. 

The Board has considered whether any other diagnostic code would be appropriate, but finds that there are none.  Arthritis has not been shown, so DCs 5003 and 5010 are not applicable.  Ankylosis of multiple digits, favorable or unfavorable, has not been demonstrated, so DCs 5216 through 5223 are not applicable.  Accordingly, there are no other appropriate diagnostic codes in this case that would allow for a rating in excess of 10 percent. 

The Board has also considered whether a separate rating is warranted for the scar on the right hand.  The most analogous diagnostic code for the scar is DC 7802, which addresses scars not of the head, face, or neck, that are superficial and nonlinear (although this Veteran's scar was noted to be linear), found under 38 C.F.R. § 4.118.  Under DC 7802, the only available evaluation is 10 percent, which is assigned when the area affected measures 144 square inches (929 square cm) or greater.  The Veteran's scar, measuring 2 cm by 1 mm, does not meet the criteria for a separate rating.  Moreover, the VA examiner stated that the scar did not affect the thumb joint.  

For these reasons, the Board finds that the weight of the evidence is against an increased rating in excess of 10 percent for the right thumb disability.  To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  

Jaw Disability

At the outset, the Board notes that he has a separate rating for a scar on the right cheek associated with the jaw injury.  The RO denied an increased rating for the scar in a June 2011 rating decision during the course of this appeal, but the Veteran did not file a timely notice of disagreement with regard to that rating; thus, the issue of an increased rating for the scar is not before the Board at this time.  

The jaw disability has been evaluated under DC 9904, found under the Schedule of Ratings for Dental and Oral Conditions.  38 C.F.R. § 4.150.  Under this diagnostic code, malunion of the mandible warrants a noncompensable rating for slight displacement, a 10 percent rating for moderate displacement, and a 20 percent rating for severe displacement.  A Note to DC 9904 states that this is dependent upon degree of motion and relative loss of masticatory function.

The Veteran testified at the Board hearing that his jaw hurts when he ate, particularly on the side where he was injured in service, such that he had to change the side on which he chewed.  In addition, he testified that it was tender to pressure and hurts when he yawned.  He occasionally took over-the-counter Tylenol to relieve the pain.  

He was afforded a VA examination in December 2010.  Clinical examination revealed a 20 mm vertical opening without clicking, cracking, pain, or deviation.  The lateral movements were 4 mm to the left and 4 mm to the right, without any symptoms.  Despite the limitation of temporomandibular articulation, the examiner said that there was no functional impairment as a result of the mandibular fracture, and that it had healed normally.  Further, the examiner noted that the Veteran was able to chew normally with the limited dentition that he had remaining, and that his chief complaint was that the scar on his cheek bled easily when he shaved.  

After a review of all of the evidence, lay and medical, affording reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether a higher rating is warranted.  Specifically, DC 9905 addresses limited motion of temporomandibular articulation, and provides for a 10 percent rating when inter-incisal range is between 31 and 40 mm, a 20 percent rating when the range is between 21 and 30 mm, a 30 percent rating when the range is between 11 and 20 mm, and a 40 percent rating when the range is between 0 and 10 mm.  This diagnostic code also provides for a 10 percent rating when the range of lateral excursion is between 0 and 4 mm.  A Note to the code states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  

In this case, the examiner observed an inter-incisal range of 20 mm, which is within the range of criteria for a 30 percent rating under DC 9905.  The Veteran's lateral excursion was observed to be 4 mm, which warrants a 10 percent rating under the same diagnostic code.  However, as noted above, the ratings for limitation of inter-incisal range and lateral excursion are not to be combined, so, in this case, the Board will assign the higher 30 percent rating.  The 30 percent rating compensates the Veteran for his jaw pain, particularly when chewing, and his need to chew on a different side than usual due to pain.       

The Board has considered whether any alternative diagnostic codes will allow for an even higher rating, but has found none.  The highest available rating under DC 9904 is 20 percent, and the highest available rating under DC 9903 for nonunion of the mandible is 30 percent.  The evidence does not demonstrate loss of any part of the mandible, so DCs 9901 and 9902 do not apply.  Moreover, there has been no loss of the ramus, condyloid process, or hard palate, so DCs 9906 through 9912 do not apply.  Next, the Veteran's tooth loss has been noted to be due to neglect and not to the in-service jaw injury, and, moreover, there has been no loss of substance of the maxilla or mandible, so DCs 9913 through 9915 do not apply.  Finally, the highest available rating under DC 9916 is 30 percent.   

The Board again emphasizes that reasonable doubt has been afforded in favor of the Veteran in this case, particularly in light of the VA examiner's finding that there was no functional impairment resulting from the in-service mandibular fracture.  However, as explained above, the Board has taken the Veteran's report of pain and the finding of limitation of temporomandibular articulation at the VA examination into account in awarding a 30 percent rating.  


Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Turning to the first step in the analysis, the Veteran's flat feet have manifested no more than severe impairment, with moderate pronation, no pain on manipulation, swelling on use, weight bearing line medial to the great toe, and characteristic callosities.  These symptoms are contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  Specifically, the Veteran's painful feet and pronation directly correspond to the schedular criteria under DC 5276, which also provides for symptoms more severe than those demonstrated by the evidence in this case.  

Next, the right thumb disability has been manifested by pain and limited motion, with flexion of the metacarpal joint to 80 degrees and flexion of the interphalangeal joint to 70 degrees, motor strength at 5-/5, grip strength at 5/5, and pinch strength at 5/5, no additional limitation of function of the joint after repetition, and a superficial, linear, nontender scar that did not affect the thumb joint motion.  The schedular rating criteria (38 C.F.R. § 4.71a, DCs 5152, 5224, 5228; 38 C.F.R. § 4.118, DC 7802) specifically contemplate for such symptoms and provide for higher ratings for even more severe symptoms.  Thus, no referral for extraschedular consideration is required for the thumb disability.  

Further, the Veteran's jaw disability has manifested pain, particularly when chewing, and inter-incisal range of motion limited to 20 mm.  The schedular rating criteria (38 C.F.R. § 4.150, DC 9905) specifically contemplate these symptoms and even more severe symptoms than those demonstrated in this case.  Thus, no referral for extraschedular consideration is required.  

The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

Moreover, the rating criteria specifically provide for ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202 (1995).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Next, the Board has considered the issue of whether unemployability (a total rating based on individual unemployability due to service-connected disabilities, or TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  The Veteran retired in 2009, and he has not indicated that he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this). 

While the Board has considered the Veteran's central concern that he has debilitating foot, thumb, and jaw disabilities, the current 30, 10, and 30 percent ratings, respectively, reflect a significant impact on his functional ability.  Such ratings assigned by VA recognize his painful motion and limitation on daily activities and a reduction in his ability to function.    

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, a November 2010 letter outlined the criteria for establishing service connection and increased rating claims.  It also provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence he must submit, and what information and evidence would be obtained by VA.  The letter also described how VA determines ratings and effective dates.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

He has been afforded adequate examinations on the increased rating claims.  At the 2010 VA examinations, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for the service-connected foot, thumb, and jaw disabilities.

The Veteran has not been afforded an examination specifically on the issue of the psychiatric disorder; however, a VA examination is not necessary in order to decide this issue as the weight of the evidence demonstrates no in-service event, injury, or disease manifesting psychiatric symptoms, and no current psychiatric disorder.  See Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, there is no duty to provide a VA examination or obtain a VA opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, and no current disability, there is no reasonable possibility that an examination or opinion could aid in substantiating the current claim for service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.  

An initial rating in excess of 30 percent for flat feet is denied.  

A rating in excess of 10 percent for residuals of traumatic injury to the right hand with scarring is denied.  

A 30 percent rating, but no more, for residuals of traumatic injury to the mandible is granted for the entire rating period on appeal, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


